                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



PHILIP YUNGREIS, on behalf of himself
                                                          Civ. No. 18-16614
and all other similarly situated,

              Plaintiff,
       VS.                                                     OPINION

TENAGLIA & HUNT, P.A. and JOHN DOES
1-25,

             Defendants.



KEVIN MCNULTY, U.S.D.J.:

      This matter comes before the Court on the motion of defendant Tenaglia
& Hunt, P.A. (“T&H”), to dismiss the complaint for failure to state a claim,
pursuant to Fed. R. Civ. P. 12(b)(6). (DE 5) The complaint alleges that certain
language in a debt collection letter failed to clearly advise the debtor of his
rights and is therefore invalid under the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C   §    1692 et seq.. Defendant’s brief points out that the
language in its letter virtually tracks that of the statute, and that identical
language has been upheld in multiple cases in this district. For the reasons
stated herein, the motion to dismiss the complaint will be granted.

Standard

      The standards governing a Rule l2(b)(6) motion to dismiss a complaint
for failure to state a claim upon which relief may be granted are familiar. For
the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof i.’. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

                                            1
      A short and plain statement of plaintiffs entitlement to relief will do. See
Fed. R. Civ. p. 8(a). Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ati. Corp. v. Twornbly, 550 U.S. 544, 555 (2007). The complaint’s
factual allegations must be sufficient to raise a plaintiffs right to relief above a
speculative level, so that a claim is “plausible on its face.” Id. at 570; see also
West Run Student Housing Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165,
169 (3d Cir. 2013). That facial-plausibility standard is met “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility
standard is not akin to a ‘probability requirement’.    .   .   it asks for more than a
sheer possibility.” Iqbal, 556 U.S. at 678.

      The Court in considering a Rule 12(b)(6) motion is confined to the
allegations of the complaint, with narrow exceptions:
      “Although phrased in relatively strict terms, we have declined to
      interpret this rule narrowly. In deciding motions under Rule
      12(b)(6), courts may consider “document[sj integral to or explicitly
      relied upon in the complaint,” In re Burlington Coat Factory Sec.
      Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis in original), or
      any “undisputedly authentic document that a defendant attaches
      as an exhibit to a motion to dismiss if the plaintiffs claims are
      based on the document,” PBQC v. White Consol. Indus., 998 F.2d
      1192, 1196 (3d Cir. 1993).”

In re Asbestos Products Liability Litigation (No. VI), 822 F.3d 125, 134 n.7 (3d
Cir. 2016). See also Estate of Roman v. City of Newark, 914 F.3d 789, 796—97
(3d Cir. 2019) (“complaint, exhibits attached to the complaint, [and] matters of
public record” as well as documents “that a defendant attaches as an exhibit to
a motion to dismiss,” if “undisputedly authentic” and “the (plaintiffsl claims
are based [on them]”); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)
(“However, an exception to the general nile is that a ‘document integral to or

                                          2
explicitly relied upon in the complaint’ may be considered ‘without converting
the motion to dismiss into one for summary judgment.’              “)   (quoting In re
Burlington Coat Factory, 114 F.3d at 1426); Pension Ben. Guar. Corp. u. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).               “The rationale
underlying this exception is that the primary problem raised by looking to
documents outside the complaint—lack of notice to the plaintiff—is dissipated
‘jwjhere plaintiff has actual notice   ...   and has relied upon these documents in
framing the complaint.” In re Burlington, 114 F.3d at 1426 (quoting Watterson
v. Page, 987 F.2d 1, 3—4 (1st Cir. 1993) (quoting Cortec Indus.,          ma   v. Sum
Holding L.P., 949 F.2d 42, 48 (2nd Cir. 1991)).
      The complaint attaches a copy of a collection letter, the wording of which
is the very foundation of the allegations. (“Letter,” DE 1-1) I may consider it on
this motion without converting it to one for summary judgment.
The Complaint

       The defendant, T&H, sent the plaintiff, Mr. Yungreis, Helinski, a letter
dated October 18, 2018 (the “Letter”). A copy is attached to the complaint as
Ex. A. (DE 1-1)) The Letter was sent by a debt collector in connection with
collection of a consumer debt. It is on T&H’s letterhead.
      The body of the Letter reads as follows:
      Dear Philip Yungreis

             Our law firm is outside counsel to Wells Fargo Bank, N.A.
      (“Wells Fargo Bank, N.A.”), and has been asked to contact you
      regarding the unpaid balance on the above referenced account (the
      “Account”). Our client’s records indicate that as of the date of this
      letter you owe $7,486.99. This balance may increase over time due
      to costs and/or fees.

            Wells Fargo Bank, N,A. has a range of payment options that
      may be available to assist you. Our law firm is committed to
      working with you to try to identir a solution to resolve your
      balance. If you have any questions or wish to discuss payment
      arrangements, please call our firm toll free at (866) 723-0578,
      Extension 120 to speak with Charles Hall Jr.


                                              3
            Please make all payments payable to Wells Fargo Bank, N.A.
      Payments may be mailed to our law firm at 395 W. Passaic St., Ste.
      205, Rochelle Park, N.J. 07662.

              Unless, within thirty (30) days after receipt of this notice,
      you dispute the validity of the debt or any portion thereof, we will
      assume the debt to be valid. If, within thirty (30) days of your
      receipt of this notice, you notify us in writing that the debt or any
      portion thereof is disputed, we will obtain a verification of the debt
      or, if the debt is founded upon a judgment, a copy of the judgment,
      and we will mail to you a copy of such verification or judgment. If
      the original creditor is different from the creditor named above,
      then upon your written request within thirty (30) days of the
      receipt of this notice, we will provide you with the name and
      address of the original creditor.
                                      Very truly yours,

                                      TENAGLIA & HUNT, P.A.

                                      [signed] Colleen M. Hirst

      THIS FIRM IS A DEBT COLLECTOR. WE ARE ATTEMPTING TO
      COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL
      BE USED FOR THAT PURPOSE.

      The Complaint alleges that this Letter fails to adequately communicate
the consumer’s right to dispute the debt, because the first sentence does not
expressly state that the dispute must be in writing, and because the use of the
word “if’ in the second sentence implies that the in-writing requirement for
disputing a debt is optional. The Letter is therefore said to violate the FDCPA,
which requires certain notifications and prohibits the use of false, deceptive or
misleading representations to collect a debt. See 15 U.S.C.   §   1692g (prescribing
contents of debt collector’s initial communication to debtor); 15 U.S.C.   §   1692e
(prohibiting false and deceptive practices).

Discussion

      The FDCPA affirmatively requires that a so-called “validation notice” or
“0 notice” be given, containing certain required disclosures:


                                         4
      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after
      receipt of the notice, disputes the validity of the debt, or any
      portion thereof, the debt will be assumed to be valid by the debt
      collector;

      (4) a statement that if the consumer notifies the debt collector in
      writing within the thirty-day period that the debt, or any portion
      thereof, is disputed, the debt col-lector will obtain verification of
      the debt or a copy of a judgment against the consumer and a copy
      of such verification or judgment will be mailed to the consumer by
      the debt collector; and

      (5) a statement that, upon the consumers written request within
      the thirty-day period, the debt collector will provide the consumer
      with the name and address of the original creditor, if different from
      the current creditor.

15 U.S.C.   § 1692g(a).

      The FDCPA also more generally prohibits the use of false or misleading
representations to collect a debt:

      “A debt collector may not use any false, deceptive, or misleading
      representation or means in connection with the collection of any
      debt.” 15 U.S.C. § 1692e

      “The use of any false representation or deceptive means to collect
      or attempt to collect any debt or to obtain information concerning a
      consumer [is prohibited].” 15 U.S.C. 1692e(1O)

Whether a communication is misleading must be assessed from the point of
view of the “least sophisticated debtor.” Brown v. Card Service Center, 464 F.3d
450, 454 (3d Cir. 2006). That hypothetical debtor, however, will be presumed to
possess a “basic level of understanding and willingness to read with care.”
Rosenau z,’. Unifund Corp., 539 F. 3d 216, 221 (3d Cir. 2008).

      This complaint must be dismissed because this Letter does not violate
the notice provisions of the FDCPA and is not otherwise misleading.

                                        5
      I do not write on a clean slate here. In Rodriguez v. Northland Group, for
example, Judge Wolfson upheld virtually identical language against a virtually
identical attack.’ No. CV 18-7692 (FLW), 2018 WL 6567705 (D.N.J. Dec. 13,
2018). That plaintiff, like Yungreis here, argued that the first sentence omitted
the words “in writing” and that the use of “if’ in the second sentence implied
that the in-writing requirement was optional.

      No, said Judge Wolfson; the first and second sentences must be read
together.

      [BJy using the word “unless” in the first sentence, the notice
      informs the consumer of the consequences if he or she fails to
      dispute the debt.  .  Then, the remainder of the notice provides
                             .   .



      instructions on how to dispute the debt and the effect of disputing
      a debt. Under the least sophisticated debtor standard, the
      consumer is presumed to have read the whole letter           In that
      regard, the consumer would understand that the notification
      mentioned in the second sentence refers to the first; that is, read
      together, unless the debtor disputes the debt in writing, the debt
      would be presumed valid. In fact, nowhere does the notice suggest
      that a debtor may verbally dispute the debt. Rather, the only
      method included in the notice is an in-writing requirement. As
      such, I do not find that by using the word “if’ in the validation
      notice here, a consumer would be confused as to how to dispute
      the debt.

2018 WL 6567705, at *5 (citations omitted). I agree.


I     The notice in Rodriguez read as follows:
      Unless you notify this office within 30 days after receiving this notice
      that you dispute the validity of this debt, or any portion thereof, this
      office will assume this debt is valid. If you notify this office in writing
      within 30 days after receiving this notice that you dispute the validity of
      this debt, or any portion thereof, this office will obtain verification of the
      debt or obtain a copy of ajudgement and mail you a copy of such
      judgment or verification. If you request of this office in writing with 30
      days after receiving this notice this office will provide you with the name
      and address of the original creditor, if different from the current creditor.
Rodriguez, 2018 WL 6567705, at *5 The analogous language in the Letter received by
Yungreis, quoted at pp. 3—4, supra, is substantively indistinguishable.

                                           6
      1 also note, as did the court in Rodriguez, that the language of this notice
virtually tracks that of the statute, a practice that should ordinarily give a
creditor safe harbor. See 15 U.S.C.   § 1692g(a)(3)—(5), quoted supra.

      The   § 162g notification analysis is “usually dispositive” of a parallel §
1692e claim. See Caprio v. Healthcare Revenue Recovery Gip., LLC, 709 F.3d
142, 155 (3d Cir. 2013). Still, it is possible for a creditor to quote the statute
and yet still mislead the consumer by including other language that contradicts
or overshadows the statutory language. In Capdo, the letter had the correct
notice on the back, but on the front stated in bold type that “if you feel you do
not owe this amount, please call us toll free   ...   or write us at the above
address.” Although the validation notice of the in-writing requirement was held
to be proper, this additional and more prominent invitation to “please call,”
explicitly tied to a dispute of the debt, was held to undermine it. Id.; see also
Wilson v. Quadramed Corp., 225 F.3d 350, 355 (3d Cir. 2000). No such
“overshadowing” language is present here.

      This Letter is written on T&H’s letterhead, which, as is customary,
contains T&H’s address and telephone numbers. The language is clear and
simple. The body of the letter gives a number and extension, and invites the
recipient to telephone “[i]f you have any questions or wish to discuss payment
arrangements.” This language is in the same typeface as the rest of the Letter.
It is directed to a debtor who has questions or wishes to make payment. The
Letter does not suggest that the debtor telephone T&H as an alternative means
of disputing the debt or obtaining written verification of it. And unlike the letter
in Cap rio, this one-page Letter does not prominently highlight the “please call”
language or telephone number in a bold or larger typeface on page 1, while
relegating the “in writing” requirement to regular typeface on the reverse side.
See Capt-jo, 709 F.3d at 152—53 (relying on these factors).




                                          7
      Cases from the District of New Jersey reaching the same conclusion with
respect to virtually or actually identical language include the following, cited by
Judge Wolfson in Rodriguez:
      Bencosme v. Caine & Weiner, No. 2:18-cv-07990-MCA-MAH (DE
      20) (D.N.J. March 6, 2019); Portela v. Divers jfled Consultants, Inc.,
      Civ. No. 17-343 1 (JMV) 2019 WL 449198 (D.N.J. Feb. 5, 2019);
      Fen-ulli v. BCA Fin. Servs., No. 17-13177, 2018 WL 4693968, 2018
      U.S. Dist. LEXIS 168631 (D.N.J. Sep. 26, 2018); Riccio v. Sentry
      Credit, Inc., No. 17-1773, 2018 WL 638748, 2018 U.S. Dist. LEXIS
      15661 (D.N.J. Jan. 31, 2018); Max v. Gordon & Weinberg P.C., No.
      15-2202, 2016 WL 475290, 2016 U.S. Dist. LEXIS 14703 (D.N.J.
      Feb. 8, 2016); Hemandez v. Mercantile Adjustment Bureau, LLC,
      No. 13-843, 2013 WL 6178594, 2013 U.S. Dist. LEXIS 166836
      (D.N.J. Nov. 22, 2013).2
      To the contrary is Cadillo v. Stoneleigh Recovery Assocs., LLC, No.
17-7472, 2017 WL 6550486, 2017 U.S. Dist. LEXIS 210870 (D.N.J. Dec.
21, 2017). With respect, I disagree with its reasoning, for the reasons
stated above.3




2      Rodriguez also cited cases from outside the District of New Jersey that reached
a similar conclusion:
       Hiliman v. NCO Fin. Sys., Inc., No. 13-2128, 2013 WL 5356858, 2013
       U.S. Dist. LEXIS 137221 (E.D. Pa. Sep. 25, 2013); Velez z.’. Cont’l Serv.
       Grp., No. 17-2372, 2018 XML 1621625, 2018 U.S. Dist. LEXIS 57282
       (M.D. Pa. Apr. 4, 2018); Parker v. CMRE Fin. Servs., Inc., No. 07-1302,
       2007 WL 3276322, 2007 U.S. Dist. LEXIS 82272 (S.D. Cal. Nov. 5,
       2007); Sebrow v. NCO Fin. Sys., Inc., No. 08-1725, 2009 WL 2707341,
       2009 U.S. Dist. LEXIS 76582 (E.D.N.Y. Aug. 27, 2009); Borucki v. Vision
       Fin. Corp., No. 13-386, 2013 WL 2477067, 2013 U.S. Dist. LEXIS 80419
       (E.D. Wis. June 7, 2013); Moore v. Ingram & Assoc., Inc., 805 F. Supp. 7,
       8-9 (D.S.C. 1992); Aronson v. Commercial Fin. Servs., No. 96-2113, 1997
       WL 1038818, 1997 U.S. Dist. LEXIS 23534 (W.D. Pa. Dec. 22, 1997).
3       Poplin v. Chase Receivables, Inc., Civ. No. 18-404 DE 19, attached to Yungreis’s
brief, initially denied a motion to dismiss. Judge Arleo recently reconsidered and
granted summary judgment for defendant. Letter order, Civ. No. 18-404 DE 65 at p. 2
(“Although this Court initially denied Defendant’s Motion to Dismiss, ECF No. 19, the
Court has reconsidered the language of Defendant’s letter and the Third Circuit
precedent and now agrees that Defendant’s letter effectively conveys the debtor’s
rights.”). (T&H submitted a copy of this opinion as supplemental authority. (DE 13))
                                           8
                               CONCLUSION

     For the reasons stated above, T&H’s motion to dismiss the complaint (DE
5) is GRANTED, without prejudice to the submission within 30 days of a
properly supported motion to amend the complaint.




                                         H    Kevin McNiilty
                                         United States District Judg




                                     9
